Citation Nr: 1512320	
Decision Date: 03/23/15    Archive Date: 04/01/15

DOCKET NO.  06-34 517A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for status post right clavicle fracture with fibrous nonunion for the period prior to August 24, 2012.

2.  Entitlement to a disability rating in excess of 20 percent for status post right clavicle fracture with fibrous nonunion for the period beginning on August 24, 2012.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD 

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from March 1991 to October 2004.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction is currently with the RO in Seattle, Washington.  

In the May 2005 decision, the RO granted service connection for status post right clavicle fracture with fibrous non-union and assigned a 10 percent rating.  The Veteran was thereafter granted a 20 percent rating effective August 24, 2012.  Because this increase is less than the maximum available benefit, the increase granted does not abrogate the pending appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  

In August 2011, the Board remanded this issue to the RO via the Appeals Management Center (AMC) in Washington, D.C. for additional development.  The most recent requested development completed, the matter has properly been returned to the Board for appellate consideration.   

FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's right shoulder disability had no ankylosis of scapulohumeral articulation or impairment of the humerus.  

2.  Prior to August 24, 2012, the Veteran's right shoulder disability was manifested by nonunion of the clavicle without loose movement, and with no functional loss.

3.  From April 14, 2010 to August 23, 2012, the Veteran's right shoulder disability was manifested by pain on motion of the right arm at shoulder level, but no weakness, fatigability, incoordination, or additional loss of motion due to pain.

4.  Beginning August 24, 2012, the Veteran's right shoulder disability was manifested by nonunion of the clavicle with loose movement. 

5.  Beginning August 24, 2012, the Veteran's right shoulder disability has 
functional loss manifested by pain on motion and difficulty lifting during flare-ups, but no weakness, fatigability, incoordination, guarding, additional loss of motion on repetitive use, or tenderness on palpation.

CONCLUSIONS OF LAW

1.  The criteria for a rating greater than 10 percent for a right shoulder disability for the period prior to April 14, 2010, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5200-5203 (2014).

2.  The criteria for a 20 percent rating, but no higher, for a right shoulder disability for the period from April 14, 2010 to August 23, 2012, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DCs 5200-5203 (2014).

3.  The criteria for a 30 percent rating, but no higher for a right shoulder disability with functional loss for the period beginning on August 24, 2012, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DCs 5200-5203 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2014).  Because the current appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for the right shoulder, no additional notice is required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).

Next, VA has a duty to assist the claimant in the development of the claim. This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
      
The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service and VA treatment records.  Also, VA afforded the Veteran relevant examination and opinions in May 2005, April 2010, and August 2012.  Those opinions describe the Veteran's right shoulder disability, take into consideration the relevant history, and provide an adequate rationale for the conclusions reached.  Additional explanation is appropriately found in the merits section of the instant document.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

The Board also finds that there has been compliance with the August 2011 Remand.  Stegall v. West, 11 Vet. App. 268 (1998).  In the August 2011 Remand, the Board directed that the AOJ provide VCAA notice for an increased disability rating claim for the Veteran's status post right clavicle fracture with fibrous nonunion.  The Board also directed that the AOJ schedule the Veteran for an examination for his status post right clavicle fracture with fibrous nonunion.  Since then, the AMC sent the proper VCAA notice pursuant to the Remand directives.  Further, VA afforded the Veteran an examination to address his right shoulder in August 2012.  

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of the Board's adjudication of his appeal in the instant document.  Hence, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2014).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2014); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2014).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2014).  

In determining the appropriate rating for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2014).  The factors of joint disability include more movement than normal, less movement than normal, weakened movement, incoordination, excess fatigability, painful movement, swelling, deformity, or disuse atrophy.  38 C.F.R. § 4.45 (2014).  Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2014); Burton v. Shinseki, 25 Vet. App. 1 (2011).

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal. Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Throughout the course of the entire appeal, the Veteran's right shoulder disability has been evaluated under 38 C.F.R. § 4.71a, DC 5203, governing impairment of the clavicle or scapula.  Under DC 5203, a 10 percent disability rating is assigned when the evidence demonstrates either malunion of the clavicle or nonunion of the clavicle without loose movement.  A 20 percent disability rating is assigned when the evidence demonstrates nonunion of the clavicle with loose movement or dislocation of the clavicle.  Under DC 5203, a 20 percent evaluation is the highest possible.  However, DC 5203 also allows assignment of an evaluation based on impairment of function of a contiguous joint.  38 C.F.R. § 4.71a, DC 5203. 

In this case, a contiguous joint is the right shoulder.  Under 38 C.F.R. § 4.71a, DC 5201 (limitation of arm motion) an evaluation of 20 percent requires limitation of arm motion at shoulder level.  A 30 percent rating requires limitation of arm motion midway between side and shoulder level.  

The Board has also considered the potential application of other diagnostic codes.  In particular, the Board notes that additional criteria for rating shoulder disabilities are available under DCs 5200 (for disabilities involving ankylosis of the scapulohumeral articulation) and 5202 (for impairment of the humerus).  The criteria under DC 5200 are inapplicable in this case because the evidence does not show the presence of any ankylosis in the Veteran's right shoulder.  The criteria under DC 5202 are inapplicable in this case because the evidence does not show that the Veteran experiences recurrent dislocation of the humerus, nonunion of the humerus, or loss of the head of the humerus.  Accordingly, DCs 5200 and 5202 will not be considered in connection with this appeal.  

II.A. Prior to August 23, 2012

The RO assigned a 10 percent rating for status post right clavicle fracture with fibrous nonunion for this period under DC 5203.  The Board finds that a higher disability rating is not warranted for this period. 

VA afforded the Veteran several examinations over the course of his appeal.  The first was in March 2005.  At that examination, the Veteran reported that he fractured his clavicle after falling in 2003.  He informed the examiner that it "does not bother him a whole lot except when he does a lot of stretching or working overhead," which would then result in pain in that area.  The Veteran also reported that he injured his right shoulder in a car accident in "1995 or 1996."  The pain subsided eventually after this incident, but the Veteran reported that the injury was aggravated while playing softball later on.  A physical examination revealed a large lump in the right clavicle consistent with malunion of a previous fracture.  Palpation revealed tenderness at the fracture site but no tenderness at the AC joint.  Range of motion values for the shoulder were full.  Flexion and abduction were 180 degrees, and rotation was 90 degrees externally and internally.  No motions were limited by pain, weakness, fatigability, lack of endurance or lack of coordination.  Strength of the deltoid, supraspinatus and subscapularis was normal.  Sensation around the shoulders was normal.  The Hawkins and Neer tests were negative, and the cross-body adduction test was negative.  

VA treatment notes between 2007 and 2010 document the Veteran occasionally reporting complaints of pain in the neck and right shoulder, specifying a history of fractured clavicle.  An April 2010 VA treatment note documents an x-ray of the Veteran's right shoulder, which revealed a fractured clavicle.  The treatment records are significant for acknowledgement of a right shoulder disability, but otherwise contain no relevant information pertaining to rating of impairment of the clavicle.  

VA afforded the Veteran another examination for his right shoulder in April 2010.  After reviewing the record, the examiner explained that it was clear that the Veteran had a fracture of the clavicle that went on to a nonunion.  The Veteran reported consistent pain when he used the right shoulder, not associated with the cervical spine.  Rather, the Veteran asserted that his collarbone hurt when he would lift or carry objects.  The Veteran complained of pain in the right collarbone whenever he raised the right arm above 90 degrees or with any external strength needed.  

Physical examination revealed an enlargement in the mid clavicle region consistent with a nonunion fracture.  The Veteran could elevate his arms 170 degrees bilaterally, pain free at the shoulder.  However, elevation was painful above 90 degrees at the mid clavicular fracture site.  The examiner found that the cross-body test was painful, as well as any resistance given to the arm above 40 degrees.  Internal and external rotation was pain free at 90 degrees bilaterally.  All range of motion values remained unchanged after repetitions.  The examiner concluded that he believed the Veteran would "lose between 25 and 30 degrees of his overall range of motion, strength, coordination, and fatigability of the right shoulder because of pain at the midclavicular fracture due to repetitive movements."  

The other evidence of record for this period does not show any range of motion studies or examinations of the Veteran's right clavicle, or other evidence that would support any higher rating.  

Based on the foregoing, the Board finds that staged ratings are appropriate for this time period.  Initially, the Board finds that the Veteran's right shoulder disability for the period prior to April 13, 2010, warranted no more than a 10 percent rating as it was manifested by nonunion of the clavicle without loose movement or malunion of the clavicle.  Accordingly, a 10 percent evaluation under DC 5203, and no more, is appropriate.  A higher rating under DC 5201 is not applicable to this period because the evidence did not reveal limitation of motion of the Veteran's right arm at shoulder level, a finding that would permit a higher rating under this provision. Additionally, there is no evidence of functional loss based on the evidence presented. The examiner noted no motions were limited by pain, weakness, fatigability, lack of endurance or lack of coordination.  Thus, compensation under 38 C.F.R. §§ 4.40, 4.45, and 4.59 is not applicable.   

As to the period from April 14, 2010 to August 23, 2012, the Board finds that a 20 percent rating is warranted for this time period. While an increase is not appropriate under DC 5203 due to the absence of loose movement in the clavicle, the Board concludes that the evidence shows that, with consideration of pain on motion, the Veteran had limitation of arm motion at shoulder level, which warrants a 20 percent rating under DC 5201.  Therefore, the evidence supports the assignment of a 20 percent rating under the criteria applicable to limitation of motion of the arm for the period from April 14, 2010 to August 23, 2012.  However, the preponderance of the evidence is against the assignment of a higher rating under this provision as there is no evidence of limitation of motion to 25 degrees from the side.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Board notes that because the language of DC 5203 states that a shoulder disability involving impairment of the scapula or clavicle be rated under the criteria in DC 5203 "or" under impairment of function of the contiguous joint, separate ratings under both DC 5203 and DC 5201 are not available as the use of the word "or" indicates that the rating be under one or the other of the provisions, but not both. 38 C.F.R. § 4.71a, DC 5203. Thus, separate ratings under both DC 5201 for impairment of the contiguous joint and DC 5203 for impairment of the clavicle are not appropriate. 

Further, the Board finds that given the evidence of limitation of motion at shoulder level, as of April 14, 2010, DC 5201 becomes the most appropriate DC under which to evaluate the Veteran's shoulder disability as this DC allows for the highest rating available during this period. Jordan v. Brown, 10 Vet. App. 171, 175 (1997) (the Court must affirm the Board's decision if there is "a rational connection between the facts found and the choice[of diagnostic code] made."). See also Butts v. Brown, 5 Vet.App. 532, 539 (1993) (en banc) (The Court recognizes that "VA and the [Board] possess specialized expertise in identifying and assessing the medical nature of a claimed condition, and their application of a particular DC to a particular condition is due. . . deference.").

Because the painful motion is being compensated as part of the 20 percent rating provided under DC 5201, additional compensation for functional loss is not warranted under section 4.59.  Furthermore, the evidence does not show that the Veteran's motions were limited by pain, weakness, fatigability, lack of endurance or lack of coordination to warrant additional compensation under sections 4.40 and 4.45.

II.B. Beginning on August 24, 2012

The RO assigned a 20 percent rating for status post right clavicle fracture with fibrous nonunion for this period under DC 5203.  The Board finds that additional compensation is warranted for functional loss under the provisions of 38 C.F.R. §  4.59 (2014). 

In August 2012, VA afforded the Veteran another examination to address his right shoulder.  At examination, the right shoulder had flexion at 180 degrees with pain at 170 degrees.  Right shoulder abduction was 180 degrees with pain at 120 degrees.  Repetitive-use testing yielded the same results.  As before, the examination revealed that the Veteran had status post right clavicle fracture with fibrous nonunion.  However, this examination showed that there was loose movement.  The examiner also noted that the Veteran had functional loss in the form of pain on movement, although there was no additional loss of motion on repetitive motion.  The Veteran also reported not being able to lift during flare-ups.

There are no subsequent medical records in the claims file that address the Veteran's right shoulder after this examination.  

The evidence shows that beginning August 24, 2012, the Veteran's status post right clavicle fracture with fibrous nonunion had loose movement.  Therefore, the evidence supports the assignment of a 20 percent rating under the criteria applicable to impairment of the clavicle.  Under 5203, a 20 percent rating is the maximum rating available.  Further, using the criteria in DC 5201 yields a 10 percent evaluation, since the August 2012 examination showed that the Veteran could raise his right arm above his shoulder without pain.  Thus, a 20 percent evaluation under DC 5203, as assigned by the RO, is appropriate and a higher rating under these provisions is not warranted for this period.

The Board notes that because the language of DC 5203 states that a shoulder disability involving impairment of the scapula or clavicle be rated under the criteria in DC 5203 "or" under impairment of function of the contiguous joint, separate ratings under both DC 5203 and DC 5201 are not available as the use of the word "or" indicates that the rating be under one or the other of the provisions, but not both. 38 C.F.R. § 4.71a, DC 5203. Thus, separate ratings under both DC 5201 for impairment of the contiguous joint and DC 5203 for impairment of the clavicle are not appropriate. 

Rather, the Board finds that given the evidence of dislocation of the clavicle with loose movement, as of August 24, 2012, DC 5203 governing the evaluation of impairments of the clavicle becomes the most appropriate DC under which to evaluate the Veteran's shoulder disability given that his disability involves impairment of the clavicle, and DC 5203 allows for the highest rating available during this period, albeit, it does not constitute an increased rating. Jordan v. Brown, 10 Vet. App. 171, 175 (1997) (the Court must affirm the Board's decision if there is "a rational connection between the facts found and the choice[of diagnostic code] made."). See also Butts v. Brown, 5 Vet.App. 532, 539 (1993) (en banc) (The Court recognizes that "VA and the [Board] possess specialized expertise in identifying and assessing the medical nature of a claimed condition, and their application of a particular DC to a particular condition is due. . . deference.").

While a higher evaluation under DC 5201 or 5203 is not warranted, the Board finds that for the period beginning on August 24, 2012, an additional 10 percent rating is appropriate for functional loss due to pain and during flare-ups under section 4.59, addressing additional compensation for painful motion. Burton v. Shinseki, 25 Vet.App. 1, 5 (2011) (section 4.59 addressing painful motion in the joints is not limited to arthritic conditions). A rating greater than 10 percent is not warranted as there is no evidence of additional loss of motion on repetitive movement, weakness, fatigability, incoordination, tenderness to palpation, or guarding. See 38 C.F.R. §§ 4.40, 4.45.
 
Therefore, while an increased rating under the assigned DC is not warranted for this period, a separate 10 percent rating for functional loss is granted for the period beginning on August 24, 2012. 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial disability rating in excess of 10 percent for status post right clavicle fracture with fibrous nonunion for the period prior to April 13, 2010, is denied.  

Entitlement to a disability rating of 20 percent for status post right clavicle fracture with fibrous nonunion for the period from April 14, 2010 to August 23, 2012, is granted.

Entitlement to a disability rating of 30 percent for status post right clavicle fracture with fibrous nonunion for the period beginning on August 24, 2012, is granted. 




___________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


